    Case: 1:19-cv-01717 Document #: 84 Filed: 12/20/19 Page 1 of 4 PageID #:478




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                             )
                                             )       Master Docket Case No. 19-cv-01717
       In re: WATTS COORDINATED              )
       PRETRIAL PROCEEDINGS                  )       Judge Andrea R. Wood
                                             )
                                             )       Magistrate Judge Sheila M. Finnegan
                                             )

                        THIS DOCUMENT RELATES TO ALL CASES

                        AGREED REVISED PRIVACY ACT ORDER

       This matter having come before the court on an agreed motion, and the court being

informed in the premises, it is hereby

       ORDERED pursuant to 5 U.S.C. § 552a(b)(11) that requested documents of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), the Drug Enforcement Administration

(“DEA”), or the Federal Bureau of Investigation (“FBI”) may be disclosed to the litigants in this

case subject to the following conditions:

(a) General Protections. The records, documents, information, or material subject to this Order

    may be used solely for purposes of the above-captioned litigation. If a party reasonably

    believes that a document subject to this Order must be filed with the Court, such document

    shall be filed under seal in the manner set forth in L.R. 26.2. Except as occurs in the course

    of proceedings in court at or preliminary to the trial or appeal of this case, the records,

    documents, information, or material designated as subject to this Order may not be disclosed

    to anyone other than as set forth in paragraph b, below;

(b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not

    disclose or permit the disclosure of any records, documents, information, or material subject

    to this Order to any third person or entity except as set-forth in subparagraphs (1)-(9).
    Case: 1:19-cv-01717 Document #: 84 Filed: 12/20/19 Page 2 of 4 PageID #:478




    Subject to these requirements, the following categories of persons may be allowed to review

    such records, documents, information, or material:

    (1) Counsel. Counsel for the parties and employees of counsel who have responsibility
    for the preparation and trial of the action;

    (2) Parties. Individual parties and employees of a party but only to the extent counsel
    determines in good faith that the employee's assistance is reasonably necessary to the
    conduct of the litigation in which the information is disclosed;

    (3) The Court and its personnel;

    (4) Court Reporters and Recorders. Court reporters and recorders engaged for
    depositions;

    (5) Contractors. Those persons specifically engaged for the limited purpose of
    making copies of documents or organizing or processing documents, including outside
    vendors hired to process electronically stored documents;

    (6) Consultants and Experts. Consultants, investigators, or experts employed by the
    parties or counsel for the parties to assist in the preparation and trial of this action but
    only after such persons have completed the certification contained in Attachment A,
    Acknowledgment of Understanding and Agreement to Be Bound;

    (7) Witnesses at depositions. During their depositions, witnesses in this action to
    whom disclosure is reasonably necessary. Witnesses shall not retain a copy of
    documents containing Confidential Information, except witnesses may receive a copy
    of all exhibits marked at their depositions in connection with review of the transcripts.
    Pages of transcribed deposition testimony or exhibits to depositions that are designated
    as being subject to this Order pursuant to the process set out in this Order must be
    separately bound by the court reporter and may not be disclosed to anyone except as
    permitted under this Order;

    (8) Author or recipient. The author or recipient of the document (not including the
    person who received the document in the course of the litigation). For any audio or
    video disclosures, the terms author or recipient shall include any speakers recorded;
    and

    (9) Others by Consent. Other persons only by written consent of the producing party
    or upon order of the Court and on such conditions as may be agreed or ordered.

(c) Except for those documents proffered as exhibits in this case, all documents designated as

subject to this Order shall be returned to the United States Attorney’s Office within 60 days of a

final judgment.


                                                  2
    Case: 1:19-cv-01717 Document #: 84 Filed: 12/20/19 Page 3 of 4 PageID #:478




ENTER


Dated: 12/20/2019                       _________________________________

                                            United States Magistrate Judge




                                        3
    Case: 1:19-cv-01717 Document #: 84 Filed: 12/20/19 Page 4 of 4 PageID #:478




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                              )
                                              )       Master Docket Case No. 19-cv-01717
       In re: WATTS COORDINATED               )
       PRETRIAL PROCEEDINGS                   )       Judge Andrea R. Wood
                                              )
                                              )       Magistrate Judge Sheila M. Finnegan

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Agreed Revised Privacy
Act Order entered in the above-captioned coordinated proceedings and attached hereto,
understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to
the jurisdiction of the United States District Court for the Northern District of Illinois in matters
relating to the Agreed Revised Privacy Act Order and understands that the terms of the Order
obligate him/her to use materials designated as being subject to the Order solely for the purposes
of the above-captioned action, and not to disclose any such information to any other person, firm
or concern.

        Except for those documents proffered as exhibits in this case, all documents designated as
subject to this Order shall be returned to the United States Attorney’s Office within 60 days of a
final judgment.

      The undersigned acknowledges that violation of the Order may result in penalties for
contempt of court.

       Name:           ______________________________________

       Job Title:      ______________________________________

       Employer:       ______________________________________

       Business Address:       ___________________________

                               ___________________________

                               ___________________________

       Date: _________________                        ___________________________
                                                      Signature




                                                  4
